DETAILED ACTION
	This is in reference to Terminal Disclaimer filed 20 October 2021. communication received 16 April 2020. Claims 1 – 19 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Russell Fowler (Reg. No. 43,615) on 28 October 2021 and email correspondence on 20 October 2021 for amendments to claimed invention. After the examiner’s amendment:

Claim 15 will read as follows:
A method of presenting products for purchase from a network operator on a display device and processing orders for such products, the method comprising: 
storing a plurality of product records, each product record describing an individual item for sale by the network operator and comprising one or more of a plurality of descriptive tags; 
determining one or more user specific parameters for a user of a health tracking system, the one or more user specific parameters being represented by individual ones of the plurality of descriptive tags, wherein determining one or more user specific parameters comprises obtaining health parameter or activity data from a health tracking device of the health tracking system associated with the user, the health parameter or activity data collected by a sensor and/or 
determining that the health parameter or activity distance data indicates that the user has performed the activity in which the user recently participated in excess of a total distance traversed threshold defined by the network operator, wherein the total distance traversed threshold is a minimum number of miles or kilometers traversed by the user; 
when it is determined that the user has performed the activity in excess of the total distance traversed threshold, determining one or more personal shopping parameters for the user based at least in part on the user profile data and the health parameter data, the personal shopping parameters comprising one or more descriptive tags selected from a plurality of descriptive tags predetermined by a network operator to relate to a plurality of purchasable items sold by the network operator;
 generating at least one targeted content page based on the determined one or more shopping parameters for the user, the targeted content page comprising individual ones of the plurality of product records having a predetermined number of identical descriptive tags to that of the one or more user specific parameters, the at least one targeted content page further including at least one narrative portion and at least one product portion describing a targeted item for sale associated with at least one of the plurality of product records; 
sending the generated at least one targeted content page to the display device and thereby providing the generated at least one targeted content page to the user for display on the display device; 
receiving a product order from the user for the targeted item for sale; and 
after receiving the product order from the user, amending the descriptive tags of the product record associated with the targeted item for sale based at least in part on the health parameter data of the user.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to make offers to user who have reached certain achieved certain health related goals as set by an advertiser. As user uses a health tracking system which collects data from sensors carried by the user. A server communicatively coupled with the health tracking system obtains profile information and health parameter data of the user for said user’s health tracking system. After data is obtained, said server determines one or more personal shopping parameters predetermined by a network operator for the user based at least in part on the user profile data and the health parameter data, to relate to a plurality of purchasable items sold by the network operator. Based on the shopping parameters defined by the network operator and the shopping parameters of the user, a targeted content page of purchasable items is selected, wherein the act of selecting the targeted content page is triggered when a total distance logged by the user in association with the activity exceeds a distance threshold defined by the network operator, and the selected targeted page is transmitted to the health tracking device of the user and displayed to the user. A selection for a purchasable item displayed in the targeted content page selected by the user, user’s selection as a product order is received by the server. 

Prior art Madelius et al. US Publication 2013/0332286 teaches system and method wherein a  Microcontroller may also be configured to determine when the user is at rest and when the user is exercising. In addition to using this information to control the data collection and storage rates, this information can be used, for example, in conjunction with a physical activity rewards allocation system to provide rewards-based incentives to the user of data collection unit. That is, the user of data collection unit may receive rewards in the form of merchandise, merchandise discounts, currency, and/or free or discounted services based on the amount of time the user spends exercising and/or upon the level of physical exertion during exercise.
Prior art Su et al. published article “Activity Recognition with Smartphone Sensors” teaches system and method wherein a Wearable sensors are the mobile sensors that are in small size and designed to be worn on human body in daily activities. They can record users’ physiological states such as location changes, moving directions, speed, etc., and most of the mobile sensors are equipped on smartphones. Application on smartphones can be used for mobile activity recognition such as fitness tracking, health monitoring, fall detection, behaviour-based context-awareness, and applications for the third parties such as targeted advertising, research platforms for the data collection, corporate management, and accounting. 

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

October 29, 2021